           Case 1:20-cv-02489-ELR Document 2 Filed 06/11/20 Page 1 of 2




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF GEORGIA
                               ATLANTA DIVISION


ZIPIT WIRELESS, INC.,

               Plaintiff,
                                                    Civil Action No. ____________
               v.

HTC AMERICA, INC. and ZTE                           JURY TRIAL DEMANDED
(USA), INC.,

               Defendant.


   PLAINTIFF’S RULE 7.1 CORPORATE DISCLOSURE STATEMENT
      Pursuant to Rule 7.1 of the Federal Rules of Civil Procedure, Plaintiff Zipit

Wireless, Inc. (“Plaintiff”) states that:

      1.      Plaintiff is a company organized and existing under the laws of the

State of Delaware;

      2.      Plaintiff has no parent corporation; and

      3.      No publicly held corporation owns 10% or more of Plaintiff.

Respectfully submitted, this 11th day of June, 2020.

                                                /s/ Cortney S. Alexander

                                                Stephen R. Risley
                                                KENT & RISLEY LLC
                                                5755 North Point Parkway, Suite 57

                                            1
Case 1:20-cv-02489-ELR Document 2 Filed 06/11/20 Page 2 of 2




                                Alpharetta, GA 30022
                                Telephone: (404) 585-2101
                                Facsimile: (678) 389-9402
                                Email: steverisley@kentrisley.com

                                Cortney S. Alexander
                                KENT & RISLEY LLC
                                5755 North Point Parkway, Suite 57
                                Alpharetta, GA 30022
                                Telephone: (404) 855-3867
                                Facsimile: (770) 462-3299
                                Email:
                                cortneyalexander@kentrisley.com

                                Attorneys for Plaintiff
                                Zipit Wireless, Inc.
